Citation Nr: 0631728	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-41 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than December 
14, 2001, for the award of service connection for hepatitis 
C; for status post salpingo-oophorectomy, to include lysis 
of adhesions with scar, and abdominal pain; for left ulnar 
neuropathy with compression left elbow and wrist; for 
immersion foot with periodic episodes of sores on the 
feet;gastroesophageal reflux disease; and for special 
monthly compensation based on Anatomical Loss of a creative 
organ.

2.  Entitlement to an initial rating in excess of 30 percent 
for status post salpingo-oophorectomy, to include lysis of 
adhesions with scar and abdominal pain.
 
3.   Entitlement to an initial rating in excess of 10 
percent for left ulnar neuropathy with compression left 
elbow and wrist.

4.  Entitlement to an initial, compensable rating for 
immersion foot with periodic episodes of sores on the feet

5.  Entitlement to an initial, compensable rating for 
gastroesophageal reflux disease.

6.  Entitlement to an initial rating in excess of 20 percent 
rating for Hepatitis C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1986 
to August 1993.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of July 2003 and October 2003 rating 
decisions. 

In the July 2003 rating decision, the RO, inter alia, 
granted service connection (effective December 14, 2001) for 
the following conditions:  status post salpingo-oophorectomy 
and adhesions with scar and abdominal pain (assigned an 
initial 30 percent rating); left ulnar neuropathy with 
compression left elbow ( assigned an initial 10 percent 
rating); immersion foot with periodic episodes of sores on 
the feet (initial noncompensable rating); and 
gastroesophageal reflux disease (assigned an initial 
noncompensable rating).  The RO also awarded  special 
monthly compensation based on anatomical loss of a creative 
organ, also effective December 14, 2001.

In the October 2003 rating decision, the RO granted service 
connection and assigned an initial 20 percent rating for 
Hepatitis C, effective December 14, 2001. 
In July 2004, the veteran filed a notice of disagreement 
(NOD) in regards to the effective date and initial ratings 
assigned for each of the service-connected disabilities.  
The RO issued a statement of the case (SOC) in October 2001 
pertaining to the effective date assigned; however, an SOC 
pertaining to the claim for higher initial ratings has yet 
to be issued.  In December 2004, the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals); at that time, she requested RO and Board 
hearings.  

In June 2005, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is associated 
with the claims file.  

In July 2006, the Board contacted the veteran about her 
request for a Board hearing at the Baltimore RO.  Because 
the Board does not conduct hearings at the Baltimore RO,  
she was given the opportunity to have a Board hearing in 
Washington, D.C.  The veteran stated that she wanted an RO 
hearing; however, the veteran already had an RO hearing in 
June 2005 and no new evidence has been added to the record 
since that time to warrant an additional RO hearing.  In 
August 2006, a letter was mailed to the veteran regarding 
her request to appear before the Board at the Baltimore RO.  
The letter explained that the Board does not conduct 
hearings at that location and she was again afforded the 
opportunity to attend a hearing before the Board in 
Washington, D.C.  She was informed that if she did not 
respond within 30 days of the date of the letter, it would 
be assumed that she did not want a hearing and the Board 
would proceed accordingly.  No response was received from 
the veteran.  As such, the Board will proceed with appellate 
review of the matter on appeal as if the later request for a 
hearing had been withdrawn.  See 38 C.F.R. § 20.704(e) 
(2006). 

The Board's decision on the earlier effective date claims is 
set forth below. The claims for higher initial ratings are 
addressed in the remand following the order; those matters 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
when further action, on her part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the earlier effective date claims   has been 
accomplished. 

2.  The RO received the veteran's claims for service 
connection for the above-referenced disabilities on December 
14, 2001.

3.  There is no statement or communication with the RO prior 
to December 14, 2001, that constitutes a claim, or indicates 
an intent to apply for service connection for any of the 
above listed service-connected disabilities.


CONCLUSION OF LAW

The claims for an effective date earlier than December 14, 
2001, for the award of service connection for hepatitis C; 
for status post salpingo-oophorectomy, to include lysis of 
adhesions with scar, and abdominal pain; for left ulnar 
neuropathy with compression left elbow and wrist; for 
immersion foot with periodic episodes of sores on the feet; 
gastroesophageal reflux disease; and for special monthly 
compensation based on Anatomical Loss of a creative organ 
are without legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, 
VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. 3.159(c).  Subsequent judicial decisions 
have clarified the duties to notify and assist imposed by 
the VCAA, to include Pellegrini v. Principi 18 Vet. App. 112 
(2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), most 
recently, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In the present appeal, the November 2004 SOC, September 2005 
SSOC and an April 2006 notice letter set out the provisions 
of 38 C.F.R. § 3.400 and explained the criteria governing 
effective dates for direct service connection.  Moreover, 
the veteran has been afforded the opportunity to present 
evidence and argument with respect to the claim for an 
earlier effective date.  The Board finds that these actions 
are sufficient to satisfy any duties to notify and assist 
owed the veteran.  As will be explained below, the claim 
lacks legal merit; therefore, the duties to notify and 
assist required by the VCAA are not applicable to the claim 
on appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

II. Analysis

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  If a claim is received within 
one year after separation from service, the effective date 
for the grant of service connection is the day following 
separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action,  
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his duly-
authorized representative, or some person acting as next 
friend who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be 
forwarded to the  claimant for execution.  If received 
within one year from the date it was sent to the claimant, 
it will be considered as filed as of the date of receipt of 
the informal claim.  38 C.F.R. § 3.155(a).

In this case, the veteran seeks an award of service 
connection for the above listed service-connected 
disabilities prior to December 14, 2001, the effective date 
assigned by the RO based on the date of receipt of the claim 
for those benefits. However, the Board finds no legal basis 
for the assignment of an effective date for such an award 
prior to that date.  Simply stated, there was no pending 
claim prior to that date pursuant to which service 
connection could have been granted.

The Board notes that during the June 2005 RO hearing, the 
veteran testified that she went to the Disabled American 
Veterans (DAV) and filled out paper work for compensation 
benefits which they said they would submit for her and gave 
her a copy.  In addition, the veteran further asserts that a 
December 1993 letter from the VA stating that the veteran's 
application for benefits had been received is proof that she 
had previously filed a claim for service connection.  In 
support of these allegations, the veteran has submitted a 
copy of a completed VA Form 21-526 application for 
compensation or pension benefits, a copy of VA Form 21-4138 
statement in support of claim and VA Form 21-22 appointing 
DAV as her representative (which had been filled out, signed 
and dated in August 1993), along with a copy of an August 
1993 DAV contact sheet showing that the veteran requested 
assistance to file a claim in Washington, D.C.  The veteran 
also submitted a copy of a December 1993 letter from the RO 
in Atlanta, Georgia, stating that it had received her 
application for benefits and that she did not need to take 
any more action.  

Notwithstanding the veteran's assertions regarding when she  
may have prepared for submission one or more claims for 
service connection which a DAV service officer was supposed 
to submit on her behalf prior to December 14, 2001, the 
Board emphasizes that the effective date for a grant of 
service connection is based upon the date of receipt of the 
claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The 
Board is sympathetic that the veteran may have relied, to 
her detriment, that the DAV submitted an application for 
compensation benefits on her behalf.  However, it is the 
claimant who must bear the responsibility for coming forth 
with the submission of a claim for benefits under the laws 
administered by VA.   See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).   However, the Board points out that the copy of 
the August 1993 completed application for disability 
benefits does not have a date stamp signifying that the RO 
ever received the veteran's application in the first place.  
Secondly, as pointed out by the decision review officer 
during the RO hearing, the December 1993 letter from the RO 
in Atlanta, Georgia, did not specify that the application 
they received was for compensation and pension benefits and 
in fact, the records reflect that in the 1990s she only had 
submitted a claim for Chapter 30 (educational) benefits.   
Therefore, as, in this case, there simply is no objective 
evidence to document that any claim for compensation and 
pension benefits was filed (i.e., received by the RO) prior 
to December 14, 2001, and as such, there is no legal basis 
for the assignment of an earlier effective date.   

While the Board has considered the veteran's contentions, 
the pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such 
authority.  The fact remains that, as regards the matters on 
appeal, the earliest date that can be considered the filing 
date of claims for service connection for the e service-
connected disabilities and for special monthly compensation 
is December 14, 2001; thus, that  is the earliest effective 
date that may be assigned for the award of those benefits.   

Under these circumstances, the earlier effective date claims 
on appeal must be denied.  Where, as here, the law, and not 
the evidence, is dispositive, the appeal as to these matters  
must be terminated or denied as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426,  430 (1994). 




ORDER

An effective date earlier than December 14, 2001, for the 
award of service connection for hepatitis C; status post 
salpingo-oophorectomy, to include lysis of adhesions with 
scar, and abdominal pain; for left ulnar neuropathy with 
compression left elbow and wrist; for immersion foot with 
periodic episodes of sores on the feet; gastroesophageal 
reflux disease; and for special monthly compensation based 
on anatomical loss of a creative organ, is denied.


REMAND

The Board notes, as in the introduction above, that the 
veteran has disagreed with the initial ratings assigned 
following the grant of service connection for status post 
salpingo-oophorectomy, to include lysis of adhesions with 
scar and abdominal pain; for left ulnar neuropathy with 
compression left elbow and wrist; for immersion foot with 
periodic episodes of sores on the feet; gastroesophageal 
reflux disease; and for hepatitis C.  

By filing the notice of disagreement, the veteran has 
initiated appellate review of the claims for higher initial 
ratings assigned following the grant of service connection 
for the above noted disabilities.  The next step in the 
appellate process is for the RO to issue the veteran a 
statement of the case summarizing the evidence relevant to 
this issue, the applicable laws and regulations, and the 
reasons that the RO relied upon in making its determination.  
See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v Gober, 10 Vet. App. 433, 436 
(1997).

Consequently, claims for higher initial ratings must be 
remanded to the RO for the issuance of an SOC.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202 (2006).

Accordingly, these matters are hereby REMANDED to the RO, 
via the AMC, for the following action:

The RO should issue to the veteran an 
SOC addressing each claim for higher 
initial rating noted above.  Along with 
the SOC, the RO must furnish to the 
veteran a VA Form 9, and afford her the 
applicable time period for perfecting an 
appeal as to the pertinent issues.  The 
veteran is hereby reminded that 
appellate consideration of this claim 
may be obtained only if a timely appeal 
is perfected.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


